PELHAM, J.
— The judgment entry shows an adverse ruling of the court on the defendant’s motion to strike the second and third counts of the indictment, and an order overruling demurrers to the same counts. No motion is set out in the transcript, nor is an exception *419shown to have been taken to the ruling of the court in passing on the motion. The demurrers interposed by the defendant are not shown by the record, and the ruling of the court in that particular cannot be reviewed here. — Lacey v. State, 154 Ala. 65, 45 South. 680; McQueen v. State, 138 Ala. 63, 35 South. 39.
The defendant Avas indicted, tried, and convicted of violating the laAV against selling intoxicating liquors, and the bill of exceptions shows numerous objections made and exceptions reserved by the defendant to the rulings of the trial court on the admission and rejection of evidence. These questions present only the same propositions that have been so often discussed and passed upon, in construing the present laws on this subject, and the character of evidence admissible under indictments charging a violation of these statutes, that any discussion of them would be futile. No insistence is made by argument or brief that these rulings on the evidence are erroneous, and after considering each and all of them as shown by the record we do not find the court to be in error with respect to any of them.
The court gave the written charges requested by the defendant in the precise language and terms in which they were Avritten (Code, § 5364), and in the remarks and comments made to the jury upon the charges after reading them the court did not undertake to qualify the charges, nor did \yhat Avas said operate to that effect. It was the right and duty of the presiding judge, if he deemed the charges not to be free from misleading tendencies, to give additional explanatory charges so as to fairly present to the minds of the jury the questions involved and upon Avhich they were to pass. — Callaway & Truitt v. Gay, 143 Ala. 524, 39 South. 277; W. U. Tel. Co. v. Fuel, 165 Ala. 391, 398, 51 South. 571.
*420Our investigation of the record does not disclose error authorizing a reversal, and the judgment of the lower court will be affirmed.
Affirmed.